DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

In view of the appeal brief filed on 7/20/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
Declaration/Affidavit

Item 1, the examiner has no comment because the statement is not relevant to any of the pending rejections and provides no objective evidence thereof.

Item 2, the examiner has no comment because the statement is not relevant to any of the pending rejections and provides no objective evidence thereof.

Item 3, the examiner has no comment because the statement is not relevant to any of the pending rejections and provides no objective evidence thereof.

Item 4, the examiner has no comment because the statement is not in dispute with respect to any of the pending rejections.

Item 5, the examiner has no comment because the statement is not in dispute with respect to any of the pending rejections.

Item 6, the examiner has no comment because the statement is not in dispute with respect to any of the pending rejections.

Item 7, the examiner has no comment because the statement is not in dispute with respect to any of the pending rejections.

Item 8, with respect to the comments addressing the structure and steps to determine cooling capacity; the comments do not explain or show any structure or steps that determine cooling.  The comments recite what is known in the art of refrigeration and does not establish facts that should be read into the disclosure.   The comments are not relevant to the rejection of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.

Item 9, with respect to the comments addressing the structure and steps to determine cooling capacity; the comments explain that temperature commands from a user are converted to a desired, targeted, or required system capacity and because converting temperature commands are routinely accomplished by controllers an explicit recitation of an algorithm is not needed.  
 However, the 112 rejections in the previous office action requires sufficient disclosure of an invention to enable those skilled in the art to make and use it. For example, the claimed invention does not disclose an input from which a temperature command can be entered not does the invention disclose temperature sensors that would act in conjunction with a controller to determine system capacity.   Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim and therefore a clear-cut indication of the scope of the claim is not clear.  MPEP 2173.05(g) 
The comments do not establish facts that should be read into the disclosure.  Therefore, this item is insufficient to overcome the rejection.  See MPEP § 716.

Item 10, with respect to the comments addressing the structure and steps to determine cooling capacity; the comments explain that operation 730 performs sensing and control operations that provide desired or targeted system capacity requirement.  The disclosure merely recites that which is claimed and does not add steps or structure that would bring clarity to how the intended result is achieved.  
 Again, the 112 rejections in the previous office action requires sufficient disclosure of an invention to enable those skilled in the art to make and use it. For example, the claimed invention does not disclose an input from which a temperature command can be entered not does the invention disclose temperature sensors that would act in conjunction with a controller to determine system capacity.   Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim and therefore a clear-cut indication of the scope of the claim is not clear.  MPEP 2173.05(g) 
The comments do not establish facts that should be read into the disclosure.  Therefore, this item is insufficient to overcome the rejection.  See MPEP § 716.

Item 11, with respect to the comments addressing the structure and steps to determine cooling capacity; whereas the comments provide sufficient detail regarding how ‘determining a desired cooling capacity of the system’ is accomplished, the 112 rejections were made with respect to the scope of the claims.  
The fact that a temperature command entered by a user operator can be converted to a desired, targeted, or required system capacity, will not be argued.  However, this is not the only method of determining a desired, targeted, or required system capacity.  What will be argued is the fact that since determining a desired, targeted, or required system capacity is integral to the practice of the invention then this information should have been contained in the disclosure.  Without reciting the above method that accomplished the achieved result, the claim encompassed all means or methods for determining system capacity and therefore a clear-cut indication of the scope of the claim was not clear.  MPEP 2173.05(g)
Thus, the comments do not establish facts that should be read into the disclosure.  Therefore, this item is insufficient to overcome the rejection.  See MPEP § 716.

Item 12, the examiner has no comment because the statement is not in dispute with respect to any of the pending rejections.

Item 13, the examiner has no comment because the statement is not in dispute with respect to any of the pending rejections.

Item 14, the examiner has no comment regarding the fact that sensed harmonic information from monitoring devices to determine harmonic distortion because the comment is not in dispute with respect to any of the pending rejections.
However, with respect to the comment “People in this technical area also readily understand how to determine total harmonic distortion (THD) and total demand distortion (TDD) based on the operation of the system disclosed in the application,’ the disclosure merely recites that which is claimed and does not add steps or structure that would bring clarity to how these determinations are accomplished.    Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim and therefore a clear-cut indication of the scope of the claim is not clear.  MPEP 2173.05(g) 
The comments do not establish facts that should be read into the disclosure.  Therefore, this item is insufficient to overcome the rejection.  See MPEP § 716.
 
Item 15, the examiner has no comment because the statement is not in dispute with respect to any of the pending rejections.

Item 16, the examiner has no comment because the item includes statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the rejection of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.


Item 17, the examiner has no comment regarding the first 8 lines of the comments because the comment restates and/or summarizes what is in the disclosure and is thus not in dispute with respect to any of the pending rejections.
However, with respect to the comment starting at lines 9-11, the comment “Distinguishing between distortions caused by “external sources” on the one hand and distortion caused by the load on the other is well known to those of skill in this technical area,’ does not explain how the distinction is made. Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim and therefore a clear-cut indication of the scope of the claim is not clear.  MPEP 2173.05(g) 
The comments do not establish facts that should be read into the disclosure.  Therefore, this item is insufficient to overcome the rejection.  See MPEP § 716.

Item 18, the examiner has no comment regarding the first 4 lines of the comments because the comment restates and/or summarizes what is in the disclosure and is thus not in dispute with respect to any of the pending rejections.
However, with respect to the remainder of the comment starting at lines 4-8, the comment does not explain how the system ‘compensates for the condition of the external source or sources.’  Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim and therefore a clear-cut indication of the scope of the claim is not clear.  MPEP 2173.05(g) 
The comments do not establish facts that should be read into the disclosure.  Therefore, this item is insufficient to overcome the rejection.  See MPEP § 716.

Item 19, with respect to the comment asserting that Kanazawa (US5056302, hereinafter “Kanazawa”) reduces harmonics based on a total current and not a measurement of harmonics, the system of Kanazawa uses an estimated current [see fig 11] in the reduction of harmonics.  The limitation “total current” pointed out in the declaration is simply the ‘current of all of the loads in the system’ and is not to be construed as a parameter that is wholly different from the measured parameter of the disclosed invention.  Thus, the comments do not establish facts that distinguish the claimed invention from the prior art reference. Therefore, this item is insufficient to overcome the rejection.  See MPEP § 716.

Item 20, with respect to the comment asserting that the state detection circuits do not detect load harmonics utilizing current and voltage, Kanazawa teaches at fig. 11 that at least current can be determined from frequency reading taken from state detectors.  As per the disclosure, harmonics can be determined from at least a current reading.  Thus, the comments do not establish facts that distinguish the claimed invention from the prior art reference. Therefore, this item is insufficient to overcome the rejection.  See MPEP § 716.

Item 21, with respect to the comments that Kanazawa does not distinguish between sources of harmonic distortion in the manner recited in the claims, the disclosure is silent as to how this is accomplished.   The declaration has not provided objective evidence of how the claimed invention accomplishes the very function Applicant asserts the prior art cannot accomplish.  The declaration has failed to identify “external sources,” has failed to identify how load distortions can be distinguished from external source distortion.  The critical components Applicant relies upon as distinguishing features are merely functional statements.  Applicant then fails to show structure or steps that accomplish the distinguishing features. Then Applicant simply states that the distinguishing features are will-known in the art and thus does not need explanation and/or disclosure.  Then the question becomes...are the features novel?
In toto the comments in this item do not establish facts that distinguish the claimed invention from the prior art reference. Therefore, this item is insufficient to overcome the rejection.  See MPEP § 716.

Item 22, with respect to the comment asserting Kanazawa cannot mitigate a specific portion of harmonic distortion, and that in particular, Kanazawa cannot mitigate load distortions on the one hand and not mitigate harmonic distortion caused by an external source on the other hand, the declaration has not provided objective evidence of how the claimed invention accomplishes the very function Applicant asserts the prior art cannot accomplish.  The declaration has failed to identify “external sources,” has failed to identify how load distortions can be distinguished from external source distortion.  The critical components Applicant relies upon as distinguishing features are merely functional statements.  Applicant then fails to show structure or steps that accomplish the distinguishing features. Then Applicant simply states that the distinguishing features are will-known in the art and thus does not need explanation and/or disclosure.  Then the question becomes...are the features novel?
In light of the inadequacy of the disclosure, Kanazawa teaches reducing ‘higher hormonic’ using a higher harmonic reduction command at S11 fig. 3, thus Kanazawa can mitigate a specific portion of harmonic distortion.  The examiner has no comment regarding ‘Kanazawa cannot mitigate load distortions on the one hand and not mitigate harmonic distortion caused by an external source on the other hand.’  In toto the comments in this item do not establish facts that distinguish the claimed invention from the prior art reference. Therefore, this item is insufficient to overcome the rejection.  See MPEP § 716.

Item 23, the examiner has no comment because the statement is not relevant to any of the pending rejections and provides no objective evidence thereof.

The declaration under filed 9/9/2021 is insufficient to overcome the pending rejections as set forth in the last Office action because the declaration fails to set forth facts that should be read into the disclosure.  Additionally, the declaration states a number of conclusory statements as to how critical functional components of the invention are accomplished.  However, these statements are not supported by facts.  To simply state that the function of these critical components is well-known is not sufficient.  In fact, if the function of critical components is well-known then Applicant should have had the ability to reproduce the same in the declaration.  


Claim Rejections - 35 USC § 112

§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 8-10, 16, 17, 25, 27-33 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 1 and 16, the recitation of “...determining a desired or target cooling capacity of the system is not commensurate in scope with the disclosure.
First, the recitation of “determining a desired cooling capacity of the system,” is not commensurate in scope with the disclosure because without reciting the particular structure, materials or steps that accomplish the function of determining cooling capacity, all means or method of resolving the problem may be encompassed by the claim.  In particular, the claim and/or the disclosure does not recite what structure or steps determines cooling capacity.  Thus, the claim is invalid under 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.

Regarding Claim 16, the recitation of “...determine a harmonic distortion of a load harmonic current,” is not commensurate in scope with the disclosure because without reciting the particular structure, materials or steps that accomplish the function of determining harmonic distortion, all means or method of resolving the problem may be encompassed by the claim.  In particular, the claim does not recite what structure or steps determines harmonic distortion.  Thus, the claim is invalid under 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8-10, 16, 17, 25, 27-33 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding Claim 1, the recitation of “...determining a desired cooling capacity of the system; determining a harmonic distortion of a load harmonic current, the load harmonic current associated with an external source and a load imbalance among the plurality of loads being driven by the plurality of electric motors; 
generating a plurality of control signals using the determined desired cooling capacity of the system; and 
transmitting a control signal of the plurality of control signals to the rectifier and the inverter of each of the variable frequency drives to balance output of the variable frequency drives, reduce the harmonic distortion to the variable frequency drives caused by the load imbalance and not reduce the harmonic distortion to the variable frequency drives caused by the external source, and provide the desired system cooling capacity,” renders the claim unclear and/or indefinite.
First, because specific structure has not been claimed that accomplishes the function of determining “cooling capacity”, the scope of the subject matter embraced by the claim is not clear.  Thus, the claim is indefinite.
Secondly, the recitation of “...determining a harmonic distortion of a load harmonic current, the load harmonic current associated with an external source and a load imbalance among the plurality of loads being driven by the plurality of electric motors,” renders the claim unclear because whereas the disclosure mentions “external sources” [see at least page 11], the disclosure does not define what those external sources are or how any distortion related to external sources are determined.  For example, a review of the disclosure and figs 2 & 3 it is apparent that harmonic distortion is measured by monitoring device 311 and that filter module 220 provides harmonic mitigation.  [See page 7 and page 11].  Concluding that the disclosed system contemplates measuring harmonic distortion relative to power source 210/310 and not to any unknown “external sources.”  Additionally, the disclosure casually mentions that “when load harmonic currents are due to input voltage distortion, load imbalance distortion is preferably distinguished from external sources or the system will attempt to compensate for the condition of the eternal source or sources,” but does not go into detail or explains that the alleged “external harmonics” are not mitigated it simply says that the system “compensates” for those influences.  To compensate does not rule out that those influences are not mitigated.  Lastly, because the scope of the subject matter embraced by the claim is not clear.  The claim is indefinite.
For examination purposes, the limitation has been interpreted as - - a current and/or voltage sensor; a mitigation filter; and a controller; the system,
determining a desired cooling capacity of the system; determining a harmonic distortion of a load harmonic current, the load harmonic current associated with 
generating a plurality of control signals using the determined desired cooling capacity of the system; and 
transmitting a control signal of the plurality of control signals to the rectifier and the inverter of each of the variable frequency drives to balance output of the variable frequency drives, reduce the harmonic distortion to the variable frequency drives caused by the load imbalance 




Regarding Claim 16, the recitation of “...wherein the controller is configured to: determine a target cooling capacity of the system, 
determine a harmonic distortion of a load harmonic current, the load harmonic current associated with an external source and a load imbalance among the plurality of loads being driven by the plurality of electric motors; 
generate a plurality of control signals using the determined target cooling capacity of the system, and 
transmit a control signal of the plurality of control signals to the rectifier and the inverter of each of the variable frequency drives to balance output of the variable frequency drives and to mitigate the harmonic distortion to the variable frequency drives caused by the load imbalance and not mitigate the harmonic distortion to the variable frequency drives caused by the external source, both while providing the target cooling capacity,” renders the claim unclear and/or indefinite.
First, because the structure has not been claimed that accomplishes the function of determining “harmonic distortion”, the scope of the subject matter embraced by the claim is not clear.  Thus, the claim is indefinite.
Secondly, the recitation of “...determine a harmonic distortion of a load harmonic current, the load harmonic current associated with an external source and a load imbalance among the plurality of loads being driven by the plurality of electric motors,” renders the claim unclear because whereas the disclosure mentions “external sources” [see at least page 11], the disclosure does not define what those external sources are or how any distortion related to external sources are determined.  For example, a review of the disclosure and figs 2 & 3 it is apparent that harmonic distortion is measured by monitoring device 311 and that filter module 220 provides harmonic mitigation.  [See page 7 and page 11].  Concluding that the disclosed system contemplates measuring harmonic distortion relative to power source 210/310 and not to any unknown “external sources.”  Additionally, the disclosure casually mentions that “when load harmonic currents are due to input voltage distortion, load imbalance distortion is preferably distinguished from external sources or the system will attempt to compensate for the condition of the eternal source or sources,” but does not go into detail or explains that the alleged “external harmonics” are not mitigated it simply says that the system “compensates” for those influences.  To compensate does not rule out that those influences are not mitigated.  Lastly, because the scope of the subject matter embraced by the claim is not clear.  The claim is indefinite.
For examination purposes, the limitation has been interpreted as - - a current and/or voltage sensor; a mitigation filter; wherein the controller is configured to: determine a target cooling capacity of the system, 
determine a harmonic distortion of a load harmonic current, the load harmonic current associated with 
generate a plurality of control signals using the determined target cooling capacity of the system, and 
transmit a control signal of the plurality of control signals to the rectifier and the inverter of each of the variable frequency drives to balance output of the variable frequency drives and to mitigate the harmonic distortion to the variable frequency drives caused by the load imbalance 

All claims not specifically addressed above are rejected as depending upon a rejected claim.



Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 8, 16, 27 and 28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kanazawa (US5065302).

Regarding Claims 1 and 16, Kanazawa teaches a system [Fig. 1] comprising:
a plurality of electric motors [6A, 6B] configured to drive a respective plurality of loads including at least one refrigerant compressor [CP; Col. 3, line 55-Col. 4, line 19; Fig. 1];
a plurality of variable frequency drives [9A, 9B] each of which includes a rectifier and an inverter [at least 3A, 3B, 5A, 5B] and configured to drive the plurality of electric motors [Col. 3, line 55-Col. 4, line 19; Fig. 1];
the plurality of variable frequency drives being electrically coupled to an AC source [2; col 3, lines 58-67];
a controller [10] configured to control output of the variable frequency drives [cpl 4, lines 20-35];
determine a target cooling capacity of the system [col 7, lines 42-58; fig 11; where cooling capacities 2U-5U are determined];
determine a harmonic distortion of a load harmonic current, the load harmonic current associated with a load imbalance among the plurality of loads being driven by the plurality of electric motors [col 5, lines 23-41; fig 7; where the waveforms are indicative of an amount of harmonic components associated with each variable frequency drive. See also fig 9; fig 11; fig 12; claim 7; col 7, line 59-col 8, line 42; where the state detection circuits 31 to 3N detects load harmonics utilizing current and voltage];
generate a plurality of control signals using the determined target cooling capacity of the system [col 7, lines 42-58; fig 11];
transmit a control signal of a plurality of control signals [at least an operating frequency signal and harmonic reduction command signal] to the rectifier and the inverter of each of the variable frequency drive [9A; 9B; see col 8, lines 43-52 where both rectifiers can be of the controllable type] to balance output of the variable frequency drive and to mitigate the harmonic distortion to the variable frequency drive caused by the load imbalance while providing the target cooling capacity [col 4, lines 20-31; col 5, lines 42-52; where mitigating input current harmonics necessarily means reducing input harmonics i.e. current components].
For Clarity, in regard to Claim 1, the method as claimed is carried out during the normal operation of the apparatus of Kanazawa as modified above.

Regarding Claim 2, Kanazawa teaches the invention of Claim 1 above and Kanazawa teaches where the plurality of loads include a plurality of compressors [CP] configured to compress refrigerant [col 4, lines 8-19; where a compressor in a refrigeration system necessarily compresses refrigerant].

Regarding Claim 8, Kanazawa teaches the invention of Claim 1 above and Kanazawa further teaches where the plurality of loads include the compressor configured to compress refrigerant [As modified above, see the rejection of Claim 2 above for detailed discussion] and whereas Kanazawa does not explicitly teach a condenser fan drive the examiner takes official notice that a condenser fan contains a condenser fan drive.  See MPEP 2144.03A where when the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known official notice may be relied upon.

Regarding Claim 27, Kanazawa teaches the invention of Claims 16 above and Kanazawa further teaches where the controller [19] is configured to adjust the variable frequency drives collectively in response to an increase or decrease in the target cooling capacity [col 7, lines 42-58; fig 11; where cooling capacities 2U-5U are used as parameters].

Regarding Claim 28, Kanazawa, as modified, teaches the invention of Claim 16 above and Kanazawa teaches where the controller is configured to adjust a particular one of the variable frequency drives selected to optimize harmonic mitigation in response to an increase or decrease in the target cooling capacity [col 7, lines 50-58].

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9, 10, 25 and 64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanazawa (US5065302) in view of Park (KR20080047694A)

Regarding Claims 9 and 25, Kanazawa teaches the invention of Claims 1 and 16 above but does not explicitly teach determining input current total demand distortion from measured input information and determining input voltage total harmonic distortion.
However, Park teaches an air conditioner [1] that determines input current total demand distortion [as measured by current detection unit 40] and input voltage total harmonic distortion [as measured voltage detection unit 50; see page 4, para 2, lines 1-4; lines 15-20; page 4, para 2, line 17-page 4, para 1, line 5].  Park also teaches that the determined parameters when compared to predetermined targets aid in compensating for system harmonics and thereby improve the reliability of the system [page 5, para 3].
Therefore, it would have been obvious to a person of ordinary skill in the art before the invention to modify the method of Kanazawa to determine input current total demand distortion from measured input information and determine input voltage total harmonic distortion in view of the teachings of Park where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. improve the reliability of the system
For Clarity, in regard to Claim 9, the method as claimed is carried out during the normal operation of the apparatus of Kanazawa as modified above.
For clarity, the limitation “input current total demand distortion” has been interpreted as “input current distortion” and the limitation “input voltage total harmonic distortion” has been interpreted as “input voltage distortion.”

Regarding Claims 10 and 64, Kanazawa teaches the invention above but does not explicitly teach estimating a terminal voltage total harmonic distortion and comparing the estimated terminal voltage total harmonic distortion to a measured terminal voltage total harmonic distortion.
However, Park teaches an air conditioner [1] that estimates a terminal voltage total harmonic distortion and comparing the estimated terminal voltage total harmonic distortion to a measured terminal voltage total harmonic distortion [as measured voltage detection unit 50; see page 4, para 2, lines 1-4; lines 15-20].  Park also teaches that the determined parameters when compared to predetermined targets aid in compensating for system harmonics and thereby improve the reliability of the system [page 5, para 3].
Therefore, it would have been obvious to a person of ordinary skill in the art before the invention to modify the method of Kanazawa to estimate a terminal voltage total harmonic distortion and comparing the estimated terminal voltage total harmonic distortion to a measured terminal voltage total harmonic distortion in view of the teachings of Park where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. improve the reliability of the system
For Clarity, in regard to Claim 64, the method as claimed is carried out during the normal operation of the apparatus of Kanazawa, as modified above.
For clarity, the limitation “terminal voltage total harmonic distortion” has been interpreted as “voltage distortion.”

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanazawa (US5065302) in view of Tanaka et al. (JPH09224393A).

Regarding Claim 17, Kanazawa teaches the invention of Claim 16 above but does not explicitly teach wherein the variable frequency drives each include a rectifier electrically coupled to an AC source, a DC link electrically coupled to the rectifier and an inverter electrically coupled to the DC link.
 However, Tanaka teaches an air conditioner [0001] having where a variable frequency drives each include a rectifier [at least 3b] electrically coupled to an AC source [2], a DC link electrically coupled to the rectifier [3b] and an inverter [4, 7] electrically coupled to the DC link [Fig. 1] where one of ordinary skill in the art could have applied the known technique as claimed by known methods and that in combination, the improvement technique would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. providing control structure to an air conditioning system and thereby meet a required cooling capacity.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kanazawa to have wherein the variable frequency drives each include a rectifier electrically coupled to an AC source, a DC link electrically coupled to the rectifier and an inverter electrically coupled to the DC link in view of the teachings of Tanaka where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. provide control structure to an air conditioning system and thereby meet a required cooling capacity.

Claims 29-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanazawa (US5065302) in view of Otagaki (JP2010279171A).

Regarding Claim 29, Kanazawa, as modified, teaches the invention of Claim 16 above but does not explicitly teach where the controller is configured to operate capacity control logic to determine a capacity increase or decrease and operate load balancing logic to determine one or more loads to adjust to provide the increase or decrease while mitigating system input harmonics.
However, Otagaki teaches an air conditioner [0001] having where a controller (24) is configured to operate capacity control logic to determine a capacity increase or decrease and operate load balancing logic to determine one or more loads to adjust to provide the increase or decrease while mitigating system input harmonics [0019, 0020, 0032-0046]. Otagaki also teaches that this arrangement reduces harmonic distortion [0008, 0009].  
Therefore, it would have been obvious to a person of ordinary skill in the art before the invention to modify the assembly of Kanazawa to have where the controller is configured to operate capacity control logic to determine a capacity increase or decrease and operate load balancing logic to determine one or more loads to adjust to provide the increase or decrease while mitigating system input harmonics in view of the teachings of Otagaki in order to reduce harmonic distortion.

Regarding Claim 30, Kanazawa, as modified, teaches the invention of Claim 29 above and Otagaki further teaches where the balancing logic is configured to calculate balance results based on a stored matrix of machine configuration for the system design designating phase balance alignment and capacity influence on balancing [0032-0046].

Regarding Claim 31, Kanazawa, as modified, teaches the invention of Claim 29 above and Otagaki further teaches where the balancing logic is configured to utilize a fixed sequencing matrix, pre-calculated using a balancing algorithm [0032-0046].


Regarding Claim 32, Kanazawa, as modified, teaches the invention of Claim 16 above and Otagaki teaches where the controller is configured to determine whether to turn on or off one or more of the electric motors to meet the target cooling capacity and to select at least one specific machine and determine its initial capacity and optimize the harmonic mitigation [0032-0046].

Regarding Claim 33, Kanazawa, as modified, teaches the invention of Claim 16 above and Otagaki teaches where the controller is configured to determine whether to change capacity of one or more of the electric motors which are operating and to select at least one specific electric motor and at least one capacity magnitude change to meet the target cooling capacity and optimize the harmonic mitigation [0032-0046].


Response to Arguments

Response to arguments are made in light of the declaration filed on 9/9/2021 and remarks filed on 4/7/2022.

On pages 2-3 of the remarks, Applicant argues with respect to Claims 1 and 16 that rejections pursuant to 112(a) are improper.  In particular, Applicant argues per declaration that one skilled in the art would necessarily understand that the disclosed controller implements the claimed function.   Applicant's arguments have been considered but are not persuasive. 

In response to Applicant's arguments, claim 1 recites “...determining a desired cooling capacity of the system.”  However, the claim and the disclosure are silent as to how this is determined.  The claim and disclosure disclose a controller but a controller in and of itself cannot determine a desired cooling capacity.  Applicant attempts to rectify this deficiency by declaration with the assertion that ‘commands can be provided from a user....”  whereas this is true the examiner is reluctant to read what amounts to new matter into the disclosure.  Assuming arguendo that the statement is considered, and it is not, it does not resolve the issue of scope as this is not the only method of determining a desired, targeted, or required system capacity.  Since determining a desired, targeted, or required system capacity is integral to the practice of the invention then this information should have been contained in the disclosure.  Without reciting the above method that accomplished the achieved result, the claim encompassed all means or methods for determining system capacity and therefore a clear-cut indication of the scope of the claim was not clear.  MPEP 2173.05(g)
Accordingly, the rejections are maintained.

On pages 3-4 of the remarks, Applicant makes several arguments with respect to Claims 1 and 16 that rejections pursuant to 112(b) are improper.  Applicant's arguments have been considered but are not persuasive. 

In response to Applicants arguments:
(1) the declaration filed on 9/9/2021 has been considered;
(2) the recitation of “determining a desired cooling capacity of the system,” is not commensurate in scope with the disclosure because without reciting the particular structure, materials or steps that accomplish the function of determining cooling capacity, all means or method of resolving the problem may be encompassed by the claim. In particular, the claim and/or the disclosure does not recite what structure or steps determines cooling capacity.
(3) the declaration has failed to identify “external sources.” This critical component Applicant relies upon as a distinguishing feature is merely casually mentioned in the disclosure. 
(4) the declaration does not explain how the system ‘compensates for the condition of the external source or sources.’  Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim and therefore a clear-cut indication of the scope of the claim is not clear.  MPEP 2173.05(g)
Accordingly, the rejections are maintained.


On pages 4 of the remarks, Applicant argues with respect to Claims 1 and 16 that Kanazawa does not disclose “...determining a harmonic distortion of a load harmonic current, the load harmonic current associated with an external source and a load imbalance among the plurality of loads being driven by the plurality of electric motors” and “transmitting a control signal of the plurality of control signals to the rectifier and the inverter of each of the variable frequency drives to balance output of the variable frequency drives, reduce the harmonic distortion to the variable frequency drives caused by the load imbalance and not reduce the harmonic distortion to the variable frequency drives caused by the external source, and provide the desired system cooling capacity.”  In particular, Applicant argues (1) Kanazawa’s higher harmonic command is not based on a measurement of harmonics but is based on total current; (2) Kanazawa does not distinguish between harmonic types or even measuring harmonics and therefore could not mitigate specific portion of harmonic distortion; (3) Kanazawa is not determining harmonic distortion of a load harmonic current associated with a load imbalance of its first and second air-conditioners 7A, 7B and harmonic distortion associated with an external source (i.e., harmonic distortion associated with some other impedance not due to a load imbalance of the first and second air-conditioners) [Sykora Dec., paragraph 21].   Applicant's arguments have been considered but are not persuasive.

In response to Applicant’s argument (1) the system of Kanazawa uses an estimated current [see fig 11] in the reduction of harmonics.  The limitation “total current” pointed out in the declaration is simply the ‘current of all of the loads in the system’ and is not to be construed as a parameter that is wholly different from the measured parameter of the disclosed invention.

In response to Applicant’s argument (2) Kanazawa teaches reducing ‘higher hormonic’ using a higher harmonic reduction command at S11 fig. 3, thus Kanazawa can mitigate a specific portion of harmonic distortion.
In response to Applicant's argument (3) it is noted that the features upon which Applicant relies) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, the rejections are maintained.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763